Citation Nr: 0830234	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-33 359	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from January 1951 to October 
1954, appealed that decision, and the case was referred to 
the Board for appellate review.



FINDINGS OF FACT

1.  Bilateral hearing loss did not originate in service or 
until years thereafter and is not otherwise etiologically 
related to service.

2.  Tinnitus was not manifested during service and is not 
otherwise etiologically related to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2007 and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds; 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran claims that his current bilateral hearing loss 
and tinnitus are due to in service acoustic trauma from his 
duties as a gunner and torpedoman.  The Board initially notes 
that available service documents do not demonstrate exposure 
to combat.  Nevertheless, given his service as an 
ordinanceman, the Board accepts that he experienced loud 
noise in service. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records contain no evidence of complaints, 
treatment or diagnosis of hearing loss.  In addition, on both 
entrance and separation physical examinations the veteran's 
hearing was described as 15/15 bilaterally.  

Medical records dated following separation from service 
include a VA audiometric examination in May 2007, at which 
time his service medical records were reviewed.  The results 
of the May 2007 VA examination indicate current findings of 
hearing loss, which satisfies the requirements of 38 C.F.R. 
§ 3.385.  As for tinnitus, the veteran reported it occurred 
rarely and for short durations beginning approximately 2 
years prior.  The VA examiner noted that these symptoms were 
not typical of an etiology of noise exposure.  In regards to 
the bilateral hearing loss the examiner took into account 
service exposure to acoustic trauma and the reported onset of 
hearing loss, approximately 15 years prior to the 
examination.  The examiner also noted the veteran had 
repeated exposure to high noise levels after separation for 
service.  These included occupational noise exposure as a 
foreman in a forging factory, a truck driver, and around 
farming equipment.  Furthermore, the veteran was also exposed 
to high noise levels while hunting and cutting firewood with 
a chainsaw after service.  

Given these occupational and recreational noise exposures the 
VA examiner concluded that the veteran's hearing loss and 
tinnitus could not attributed to military service without 
resorting to medical speculation.  This is the only medical 
opinion of record addressing whether there is a nexus between 
the veteran's current bilateral hearing loss and tinnitus 
with service.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claims for service 
connection.  Given the medical evidence against the claim, 
for the Board to conclude that the veteran's hearing loss and 
tinnitus had its origin during service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his hearing loss and 
tinnitus and service by way of correspondence from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his hearing loss and 
tinnitus and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his hearing loss 
and tinnitus are related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for his hearing loss and tinnitus is not 
established.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


